Case 2:21-cv-00507-CJC-MAR Document 19 Filed 08/23/21 Page 1 of 1 Page ID #:2190




   1
   2
   3
   4
   5
   6
                                 UNITED STATES DISTRICT COURT
   7
                            CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10    SKY N.,                                     Case No. 2:21-cv-507-CJC (MAR)
  11                                  Petitioner,
  12                            v.                  ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
  13    XAVIER BECERRA,                             UNITED STATES MAGISTRATE
                                                    JUDGE
  14
                                      Respondent.
  15
  16
  17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
  18
       Habeas Corpus, the records on file, and the Report and Recommendation of the
  19
       United States Magistrate Judge. The Court has engaged in de novo review of those
  20
       portions of the Report to which Plaintiff has objected. The Court accepts the
  21
       findings and recommendation of the Magistrate Judge.
  22
             IT IS THEREFORE ORDERED that Judgment be entered dismissing this
  23
       action with prejudice.
  24
  25
       Dated: August 23, 2021
  26
  27                                        HONORABLE CORMAC J. CARNEY
  28                                        United States District Judge
